[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAR 6, 2009
                             No. 08-13188                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket Nos. 00-00140-CV-BAE-6
                          96-00004-CR-BAE

KYLE MICHAEL BREWER,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                             (March 6, 2009)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Kyle Michael Brewer, a federal prisoner, appeals the district

court’s denial of his Fed.R.Civ.P. 60(b) motion “to recall judgment” in a 28 U.S.C.

§ 2255 action, and its subsequent denial of his motion for reconsideration of that

decision. As relevant to this appeal, following the court’s denial of his Rule 60(b)

motion, Brewer filed the instant motion for reconsideration, which the district court

denied, relying on the law of the case doctrine, because we previously had denied

Brewer relief on his § 2255 claims. The district court then granted Brewer a

certificate of appealability (“COA”) because it found “judicial disagreement” over

the validity of the law of the case doctrine. On appeal, Brewer argues that the

district court abused its discretion by denying his Rule 60(b) motion, as it was a

true Rule 60(b) motion that challenged the district court’s order denying his § 2255

motion based on a procedural bar, and not a successive § 2255 motion. Because of

the limited scope of the COA, however, we will address only the court’s denial of

Brewer’s motion for reconsideration.

      “We review de novo the district court’s application of the law of the case

doctrine.” Alphamed, Inc. v. B. Braun Med., Inc., 367 F.3d 1280, 1285 (11th Cir.

2004). “Under the law of the case doctrine, both district courts and appellate

courts are generally bound by a prior appellate decision in the same case.” Id. at

1285–86. The doctrine operates to preclude courts from revisiting issues that were



                                          2
decided explicitly or by necessary implication in a prior appeal. Luckey v. Miller,

929 F.2d 618, 621 (11th Cir. 1991). It will bar us and the district courts from

reconsidering an issue that we previously have decided, unless: (1) “the evidence

on a subsequent trial was substantially different;” (2) “controlling authority has

since made a contrary decision of the law applicable to such issues;” or (3) “the

decision was clearly erroneous and would work a manifest injustice.” United

States v. Escobar-Urrego, 110 F.3d 1556, 1561 (11th Cir. 1997) (quoting White v.

Murtha, 377 F.2d 428, 431-32 (5th Cir. 1967)).

      We conclude that the law of the case doctrine precluded the district court

from revisiting those issues that Brewer raised in his Rule 60(b) motion. Thus, the

district court properly denied Brewer’s motion for reconsideration.

      AFFIRMED.




                                           3